Citation Nr: 0824503	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-34 318	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased evaluation for right elbow 
arthrotomy with osteoarthritis and residual scar, currently 
evaluated at 10 percent disabling. 



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1986 to April 
1997.  Thereafter, he served in the Air National Guard, with 
a period of active duty from October 2001 to October 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's right elbow arthrotomy with osteoarthritis 
and residual scar includes arthritic changes, lacking 12 
degrees of full extension, flexion to 130 degrees, full 
pronation and supination, pain, tenderness, and a depressed 
scar.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for right elbow arthrotomy with osteoarthritis and 
residual scar have not been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5206 - 5207; 
5211 - 5213 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide that pertains to the claim.  38 U.S.C.A. §§ 
5103(a); 38 C.F.R. § 3.159(b)(1) (as amended, effective May 
30, 2008); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a March 2006 letter notified the veteran that 
he must submit evidence that his service-connected right 
elbow condition had increased in severity.  There was no 
reference, however, to the types of medical and lay evidence 
that he may submit, the effect of the condition's worsening 
on the veteran's employment and daily life, the diagnostic 
criteria for establishing a higher rating for his service 
connected right elbow condition, or that should an increase 
in disability be found, a disability rating would be 
determined by applying relevant Diagnostic Codes.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  This is not an exclusive list of 
ways that error may be shown to be non prejudicial.  See 
Sanders, 487 F.3d 881.  To show that no prejudice resulted 
from a notice error, the record must demonstrate that, 
despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the types of medical and lay evidence that he may 
submit, the veteran had actual knowledge of this element.  
Medical and lay evidence may include statements from a doctor 
or other individuals who are able to describe the manner in 
which the veteran's disability has become worse.  In this 
case, the veteran submitted statements from his doctor dated 
in October 2005 and July 2006, which described his right 
elbow condition.  Furthermore, the veteran submitted several 
of his own statements indicating how he believed his 
condition had become worse.  Thus, as the Board finds the 
veteran had actual knowledge of this requirement, any failure 
to provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.

With regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, in his January 2006 statement, 
the veteran stated that his elbow condition was limiting his 
job performance as an Oklahoma State Trooper, and that he 
experiences a constant aching on cold days.  At his March 
2006 VA examination, the veteran stated that his condition 
affected his employment in that he has difficulty changing 
tires and chronic weakness in the right elbow.  The VA 
examiner commented that the effect of the condition on the 
veteran's daily activities was the same.  The veteran 
referenced similar concerns in his October 2006 statement and 
his February 2007 VA Form 9.  Thus, as the Board finds the 
veteran had actual knowledge of this requirement, any failure 
to provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that an August 2006 
statement of the case (SOC) provided the veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected right elbow condition, and that 
subsequently, in January 2007, a supplemental statement of 
the case (SSOC) was issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
an SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (hereinafter Mayfield III).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34); Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006)  (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Accordingly, 
the Board finds that any error with regard to this notice 
element is not prejudicial.  See Sanders, 487 F.3d 881.  

As to the element stating that should an increase in 
disability be found, a disability rating would be determined 
by applying relevant Diagnostic Codes, in the present appeal, 
the veteran was provided with notice of this element in a 
letter dated in April 2006.  Furthermore, the Board finds 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice or otherwise affected the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.  Thus, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claim.  The veteran was also afforded a VA examination in 
March 2006 in connection with this claim.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the "present 
level" of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is left-handed and his elbow disability is on the 
right side, he is entitled to ratings pertinent to the minor 
elbow/forearm.

The current General Rating Formula for the elbow and the 
forearm are as follows:

Diagnostic Code 5205 provides ratings for ankylosis of the 
elbow.  Diagnostic Code 5206, pertinent to limitation of 
forearm flexion, provides for a noncompensable evaluation 
where flexion is limited to 110 degrees; a 10 percent 
evaluation where flexion is limited to 100 degrees; a 20 
percent evaluation where flexion is limited to 90 or 70 
degrees; a 30 percent evaluation where flexion is limited to 
55 degrees; and a 40 percent evaluation where flexion is 
limited to 45 degrees.  See 38 C.F.R.  
§ 4.71a, Diagnostic Code 5206.
Diagnostic Code 5207, pertinent to limitation of elbow 
extension, provides for a 10 percent evaluation where 
extension is limited to 45 or 60 degrees; a 20 percent 
evaluation where the extension is limited to 75 or 90 
degrees; a 30 percent evaluation where extension is limited 
to 100 degrees; and a 40 percent evaluation where extension 
is limited to 110 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5207.

Diagnostic Code 5208 provides for a 20 percent rating where 
flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees.  See 38 C.F.R.  
§ 4.71a, Diagnostic Code 5208.

Diagnostic Code 5209 provides a 20 percent evaluation for 
impairment of the flail joint of the elbow where there is a 
joint fracture with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius.  
Diagnostic Code 5210 provides for a 40 percent evaluation 
where there is nonunion of the radius and ulna, with flail 
false joint.  Diagnostic Codes 5211 and 5212 pertain to the 
impairment of the ulna and the radius, respectively.  
Diagnostic Code 5213 addresses impairment of supination and 
pronation.  Such provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  When pronation 
is lost beyond the middle or last quarter of the arc and the 
hand does not approach full pronation a 20 percent evaluation 
is assigned.  Where there is loss of supination and pronation 
(bone fusion) and the hand is fixed in full pronation or near 
the middle of the arc or moderate pronation, a 20 percent 
evaluation is assigned.  Finally, where the hand is fixed in 
supination or hyperpronation, a 30 percent evaluation is 
assigned.  See 38 U.S.C.A. § 4.71a, Diagnostic Code 5213.

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

In considering the evidence of record under the laws and 
regulations as outlined above, the Board finds that the 
veteran is not entitled to an increased evaluation in excess 
of 10 percent for his service-connected right elbow 
arthrotomy with osteoarthritis and residual scar.  In this 
regard, the evidence of record does not show limitation of 
flexion of the forearm to 100 degrees; limitation of 
extension of the forearm to 60 degrees; impairment of the 
ulna, radius or supination and pronation.  The veteran was 
seen by a private physician in July 2006, at which time the 
physician noted that the veteran lacked 12 degrees to full 
extension, had 130 degrees of flexion and full pronation and 
supination.  The private physician noted some tenderness in 
the lateral gutter about the elbow and the olecranon, but 
reported no significant crepitus with range of motion and 
that the veteran's strength remained good.  Similarly, at the 
March 2006 VA examination, the examiner noted extension to 15 
degrees, flexion to 130 degrees with pain occurring at 125 
degrees, and full pronation and supination.  Therefore, the 
veteran does not meet the rating criteria for a disability 
evaluation in excess of 10 percent for his right elbow 
arthrotomy with osteoarthritis and residual scar.

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, in this 
case, the factual findings do not demonstrate that, at any 
time during this appeal, the veteran's service-connected 
right elbow arthrotomy with osteoarthritis and residual scar 
warranted a higher rating.  As such, entitlement to a rating 
in excess of 10 percent for right elbow arthrotomy with 
osteoarthritis and residual scar is denied.  38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5206 - 5207, 5211 - 52113; Hart, 
supra.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's service-connected 
right elbow arthrotomy with osteoarthritis and residual scar 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the veteran's 
flexion to 130 degrees and extension to 15 degrees, when 
applied to the relevant Diagnostic Codes, shows a non-
compensable disability evaluation.  However, the Board 
observes that the veteran has complained of pain, tenderness, 
and weakness; thus, these symptoms are contemplated in the 
currently assigned 10 percent disability evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
service-connected right elbow arthrotomy with osteoarthritis 
and residual scar.  During the March 2006 VA examination, 
although the veteran complained of pain and loss of strength, 
there were no notations of additional limitation of motion or 
functional impairment during flare-ups, no history of 
numbness, and no unsteadiness.  Although the veteran stated 
that his elbow pain does interfere with his job performance, 
the VA examiner noted that the condition did not result in 
any time lost from work.  The veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's service-connected right elbow 
arthrotomy with osteoarthritis and residual scar.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected right elbow 
arthrotomy with osteoarthritis and residual scar has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  As such, the medical evidence of record does not 
show that his service-connected right elbow arthrotomy with 
osteoarthritis and residual scar has interfered with 
employment beyond the regular schedular criteria nor that his 
service-connected right elbow arthrotomy with osteoarthritis 
and residual scar rendered him unemployable.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
right elbow arthrotomy with osteoarthritis and residual scar 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).




ORDER

An increased evaluation for right elbow arthrotomy with 
osteoarthritis and residual scar is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


